Citation Nr: 1338132	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  07-38 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cluster headaches, to include as secondary to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2012 and in January 2013 The Board remanded the case for further evidentiary development.  In June 2013, the Board obtained a Veterans Health Administration (VHA) medical advisory opinion in this matter.  The Veteran was provided a copy of such opinion (received in September 2013) and afforded opportunity to respond.

In May 2011, the RO denied the Veteran service connection for a skin disorder.  In May 2013 written argument the Veteran appears to be seeking to reopen the claim.  Such claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  


FINDING OF FACT

Cluster headaches were not manifested in service and the Veteran's current headache disability (cluster/migraine headaches), is not shown to be related to his service, or to have been caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) and/or allergic rhinitis.


CONCLUSION OF LAW

Service connection for cluster headaches, including as secondary to service-connected PTSD and/or allergic rhinitis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  July 2006, January 2007, September 2008, February 2012, and April 2012 letters explained the evidence necessary to substantiate his claim (including on a secondary service connection theory of entitlement), the evidence VA was responsible for providing, and the evidence he was responsible for providing, and also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's complete service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in March 2013.  The opinion offered then was considered inadequate.  Consequently, the Board sought a VHA medical advisory opinion in this matter.  The Veteran received a copy of such September 2013 opinion, and had opportunity to respond.  The Board finds that the medical opinion evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA."  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran contends that his headaches were either diredtly incurred in service, or are secondary to his to service-connected disability.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of headaches.  On August 1975 examination (conducted in connection with his military occupation of fuel specialist0 the Veteran denied having frequent or severe headaches.  On September 1975 service separation examination, neurological evaluation was normal.  In an associated report of medical history, he pecifically denied frequent or severe headaches.  

Postservice treatment records show treatment for cluster headaches.  A June 2004 dermatology record notes that the Veteran was taking Topamax for cluster headaches.  In January 2006, a psychiatric clinical nurse specialist indicated that the Veteran had in the past taken multiple medications for headaches, mood swings, and PTSD.  She noted that the Veteran and his wife reported that he experienced adverse effects including headaches taking generic forms of his prescribed medications.  April and June 2006 applications for temporary disability insurance noted cluster headaches and migraine "clusters," and private treatment records from May to July 2006 show treatment for cluster headaches.  On May 2006 private treatment record, it was noted that when the Veteran experienced cluster headaches, the episodes included ptosis, lacrimation and nasal congestion; a neurologic examination resulted in an impression of cluster headaches.  His neurologist sent him to the emergency department for evaluation of his headaches.  The assessment again was cluster headache.  A CT scan of the brain revealed no acute intracranial pathology; an MRA of the brain was unremarkable.  In a July 2006 record of initial VA treatment, the Veteran reported a 35 year history of cluster or migraine headaches.  On September 2006 VA neurology consultation, the Veteran reported that his headaches manifested with both eyes tearing, nose running, and then congestion, followed by pain on the right side of the head.  A September 2006 VA treatment record noted a history of cluster/migraine headaches since 1995.  In November 2006, his neurologist noted that the Veteran was under his care for the treatment of chronic cluster headaches, which had rendered him disabled.

In a February 2007 private treatment summary, it was noted that the providing neurologist began treating the Veteran for cluster headaches in August 1996; after treatment for hypertension, the Veteran's headaches persisted, based on which the neurologist classified the disability as chronic cluster headaches.  An additional February 2007 private treatment record noted that the Veteran's "headaches are still not under control."

An April 2007 lay statement noted that the Veteran suffered from "classic clusters" and that his headaches had started to interfere with his job.  It was noted that the Veteran has had chronic cluster headaches to varying degrees, and even had to be hospitalized in May 2006.  VA treatment records from July 2007 to December 2012 reflect continued complaints of headaches and note that seasonal allergies trigger the headaches.  These records also show attempts to revise and regulate the Veteran's medications (which were noted as possibly exacerbating his cluster headaches).  

On May 2009 VA sinusitis examination, the Veteran reported that his symptoms, including headaches, began in the 1970s after he received immunizations to go overseas during service.  He reported that when were symptoms were exacerbated, they precipitated cluster headaches.  He reported having sinus and cluster headaches on examination, he had pain over the right maxillary sinus and the right frontal sinus.  The diagnosis was allergic rhinitis.  Based on this examination, a June 2009 rating decision granted the Veteran service connection for allergic rhinitis.  

On September 2011 VA PTSD examination, an Axis III diagnosis included headaches.  Based on findings from this examination, a November 2011 rating decision granted the Veteran service connection for PTSD.

At the January 2012 Travel Board hearing, the Veteran testified that during service he was issued sunglasses and given Sudafed for sinusitis, allergies, and headaches.  He testified that he was told he had light-sensitive eyes and allergies, and was instructed to wear the sunglasses during daylight hours.  His representative suggested that the headaches may be secondary to a service-connected disability.

On March 2013 VA examination, the Veteran reported having headaches in the service.  The examiner noted that the medical records do not substantiate this claim, as "there is really no evidence in the medical records of complaining of headaches."  The Veteran stated that his headaches occur 3 times a week and last about 2 hours in duration.  He reported headaches that are frontal in location associated with photophobia, nausea, and sonophobia.  He indicated that his headaches worseedn with activity.  A neurological examination was normal.  Migraine headaches, non-prostrating were diagnosed; the examiner opined that such are less likely than not "service connectable as there is no documentation of headaches in the service medical records."

The Board found the March 2013 opinion inadequate for rating purposes and sought a VHA medical advisory opinion in this matter.  In the VHA opinion by a neurologist received in September 2013 it was noted that after a careful review of the claims file, including medical literature pertinent to his claim, it is less likely than not that the Veteran's "cluster headaches started or were aggravated during his service in the US military.  It is also less likely than not that the patient's cluster headaches were caused by or were aggravated by any of his service connected disabilities (PTSD, allergic rhinitis, tinnitus, and lumbar degenerative disc disease)."  Regarding whether the Veteran's cluster headaches began during his military service, the expert noted that he could find no mention of headaches in the Veteran"s STRs..  He specifically noted that the Veteran denied frequent or severe headaches on an occupational physical examination in 1975 and on service separation examination.  The expert also noted a May 2006 postservice treatment record when it was noted that the Veteran had a history of cluster headaches over the past 10 years (indicating  that the headaches arose sometime in the mid-1990s).  The expert noted that none of the Veteran's postservice records indicate that his cluster headaches date back to his service in the military.  Thus, the expert concluded that he could find no evidence to support the claim that the Veteran's cluster headaches began during his military service.

Regarding the question of whether the Veteran's PTSD and/or allergic rhinitis caused or aggravated his cluster headaches, the expert stated that he could find no medical literature to support a positive correlation between the two.  He indicated that he cross referenced cluster headaches with PTSD and allergic rhinitis in two electronic medical reference sites (Ovid and PubMed) and found no reports of research to support a link between PTSD and/or allergic rhinitis and headaches.  The expert noted that while rhinitis is a symptom often present while a person is in the midst of an "attack," rhinitis is not thought to cause or aggravate cluster headaches.

The expert further stated that the etiology of the Veteran's cluster headaches is not certain, and that as with most cases of cluster headaches, the etiology may never be determined.  He indicated that there is a higher risk of developing cluster headaches if a first-degree relative has cluster headaches and that there may be a higher prevalence in males and among tobacco smokers.  However, he stated that while the medical literature notes these associations, no cause and effect relationship has been established.  He again stated that there are no studies in the medical literature that specifically link any of the Veteran's service-connected disabilities to cluster headaches.  

It is not in dispute that the Veteran has a headache disability, to include cluster and migraine headaches.  Such disability has been diagnosed and treated, including by VA, since at least 1995.  However, a headache disability is not shown to have been manifest in service; the Veteran's STRs contain no mention of headaches and show that during service and on separation he explicitly denied suffering from frequent or severe headaches.  Accordingly, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's headache disability may somehow otherwise be related to his service.  The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's headaches and his service, to include as secondary to his service-connected disabilities, consists of the March 2013 VA physician's opinion and that by the VHA expert in September 2013.  The opinions, with citation to supporting factual data (i.e., no reports of headaches in service) and to medical literature (and the lack of any medical literature supporting a nexus between headaches and his service-connected disabilities) indicate that the Veteran's headaches are unrelated to service.  The VHA expert specifically indicated that there is no support in the Veteran's STRs or in his postservice medical records for the allegation that the Veteran's current headache disability was caused or aggravated during his military service.  The expert additionally indicated that there is no support in the medical literature for the allegation that the Veteran's headache may be connected to his other service-connected disabilities, to include PTSD and allergic rhinitis.  This opinion is by a neurologist, who expressed familiarity with the entire factual background, and includes an adequate explanation of rationale, indicating that there is no support in medical literature for a cause and effect relationship between the Veteran's service-connected disabilities and his headaches.  The opinion is probative evidence in this matter, and because there is no competent evidence to the contrary, it is persuasive.  

The Board notes the Veteran's statements relating his headache disability to his service, to include to his service-connected allergic rhinitis and/or PTSD; however, he is a layperson.  Whether a disability such as the service-connected allergic rhinitis and/or PTSD is an etiological factor for development of an insidious process such as a headache disorder is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence in support of his theory of entitlement.  Nor does he provide any rationale other than on the basis of continuity since service (which allegation the Board finds not credible because it is inconsistent with recorded contemporaneous clinical data, and is self-serving).  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for cluster headaches, to include as secondary to service-connected disability(ies), is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


